ORDER

PER CURIAM.
Appellant, Brian Vehlewald, appeals the judgment of conviction for one count of burglary in the first degree, RSMo § 569.160 (1986), one count of assault in the first degree, RSMo § 565.050 (1986), one count of robbery in the first degree, RSMo § 569.020 (1986), one count of rape, RSMo § 566.030 (Cum.Supp.1992), one count of felonious restraint, RSMo § 565.120 (1986), and two counts of armed criminal action, RSMo § 571.015 (1986), entered by the Circuit Court of St. Louis County after a jury trial.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. As appellant’s brief raises no issues pertaining to the judgment denying his Rule 29.15 motion, - his appeal from that judgment is deemed abandoned. State v. Gaines, 807 S.W.2d 678 n. 1 (Mo.App. E.D.1991).